HEFLIN, Chief Justice
(dissenting):
The Continental Development Corporation, herein referred to as CDC, failed to prove its reasons for its failure to pay into court or to tender to the appellees the amount necessary to redeem as averred in the bill of complaint (usurious interest and fraud). However, CDC did present testimony concerning other reasons for such failure. It introduced as an exhibit a put-ported written itemized statement of the debt and lawful charges claimed by the appellees. This statement was delivered to CDC by the appellees pursuant to a written demand of CDC in accordance with Title 7, Section 731, Code. CDC contended that it was not properly itemized since it contained the following statement: “Ad valorem taxes and miscellaneous costs of $325.-25, plus 6% interest on $325.25, plus $19.-52”. CDC further contended that it was impossible to determine the accuracy of such charges and the proper computation of interest from the statement. Further, CDC, through the testimony of its president, disputed the amount set out in the statement as the true amount necessary to redeem and the amount of the ad valorem taxes on the property. However, no testimony was received concerning an accounting or amounts or interest since the trial court declined to hear evidence concerning these matters, stating that such matters would be referred to the Register for an accounting. These matters were never referred to the Register since the decision of the trial court went off on another matter.
During the hearing the President and General Counsel of CDC testified as follows :
“Q Mr. Billingsley, upon the determination of this court of the amount necessary to redeem the property are you prepared to tender that amount to the Court ?
“A Yes.
“Q Including the payoff of the existing mortgage on the property ?
“A Yes.”
The final decree contains the following:
“At the conclusion of the Complainants (sic) testimony, it was stipulated by all parties that the sole issues involved in *652the case were, (1) whether or not the Complainants had a legal right to redeem subject property from the foreclosure of that certain mortgage referred to in the Bill of Complaint and being recorded in Real Volume 241, page 292 in the Probate Office of Jefferson County, Alabama, said foreclosure being evidenced by foreclosure deed recorded in Real Volume 555, page 758, in said Probate Office, and (2) if the Complainants were entitled to redeem, what is the correct redemption amount?”
The lower court in denying the right of redemption found that CDC failed to prove the averments of the bill of complaint pertaining to usury and fraud and that there was no allegation of a sufficient excuse for failing to pay into court or to make a tender of the true redemption price. This holding has been affirmed by a majority of this court with whom I find myself at odds. The majority holds, at least .implicitly, that the bill of complaint, under the pleadings and subsequently introduced evidence in the instant case, must be amended to conform to the proof. I do not take issue with the generally recognized principle that the pleadings must substantially conform to the proof, however, I do not believe that such rule is applicable in the instant case.
The issue, under the pleading and evidence in the instant case, evolves to this : Where a bill of complaint, although alleging an unproven excuse for failure to tender unto court payment of the amount necessary to redeem further alleges “that your complainants desire to redeem said property from said foreclosure, and offer to do equity” and prays for an accounting to determine the' amount necessary to redeem, must the bill be amended to conform to the proof notwithstanding a stipulation between counsel to the effect that the issues for trial were whether appellants had a right to redeem, and, if so, what was the amount necessary to redeem? My answer to this issue is in the negative.
It has been held in this jurisdiction that the parties may by acquiescence or the introduction of evidence waive formal pleading and form their own issues. One such case is National Life & Accident Insurance Co. v. Curtin, 33 Ala.App. 50, 29 So.2d 577 (1947), which involved an action on a life insurance policy. The defendant filed no plea, but it was apparent from the evidence introduced that the case was tried on the theory that the insured was not in sound health on the day the policy was issued. The policy contained the standard provision that no obligation was assumed by the company if the insured-plaintiff was not in sound health on the date of the policy. Judge Harwood, speaking for the court, had this to say:
“Parties in a suit . . . may by acquiescence or the introduction of evidence waive formal pleading, and form their own issues on the evidence introduced.”
See also Miller v. Bryant, 25 Ala.App. 564, 151 So. 362, cert. denied, 227 Ala. 570, 151 So. 366; Manufacturers’ Finance Acceptance Corp. v. Autrey, 228 Ala. 149, 153 So. 181 (1934); Riddle v. Dorough, 279 Ala. 527, 187 So.2d 568 (1966); Helton v. Easter, 41 Ala.App. 648, 148 So.2d 486 (1962).
Since evidence showing a dispute concerning the amount necessary to redeem was introduced and the parties made the stipulation heretofore mentioned, I feel that under this state of facts the rule of the foregoing cases is applicable. The application of this rule eliminated the need for any amendment of the pleadings.
There is yet another wholly independent means of reaching the same conclusion, which concerns the purpose of pleading and the stipulation referred to above. The purpose of pleading is to present, define and narrow the issues, and to advise the court and parties of the issues and what is relied on as a cause of action and defense, so as to aid the parties in preparing for trial. Morris v. City Council of Augusta, 204 Ga. 26, 48 S.E.2d 855 (1948); Zancker *653v. Northern Insurance Company of New York, 238 Mo.App. 110, 176 S.W.2d 523 (1943); Maggard v. Johnson, 312 Ky. 770, 229 S.W.2d 764 (1950); News Employees’ Benevolent Soc. v. Agricola, 240 Ala. 668, 200 So. 748 (1941). The following Alabama decisions cumulatively support this proposition of law: Garrison v. Kelly, 257 Ala. 105, 57 So.2d 345 (1952); Chambers v. Cagle, 41 Ala.App. 76, 123 So.2d 9, reversed, 271 Ala. 59, 123 So.2d 12 (1960). Would it serve the purpose of pleading to require that a party amend his bill of complaint to include issues which have been stipulated to before the court? I fail to see how such amendment would be of any further assistance to counsel or the court in defining the issues for trial, and this view is supported by case law. Oregon Short Line R. Co. v. Ballantyne, 48 Idaho 351, 282 P. 80 (1929); Garriott v. Brandenburg Construction Co., 199 Ky. 673, 251 S.W. 935 (1923).
More specifically, an issue presented by a stipulation has been held subject to determination, even though not presented by the pleadings, and all questions of pleading are waived by a stipulation that the case shall be considered at issue on a particular question. Miller v. Phoenix Insurance Company of Hartford, Conn., 191 Minn. 586, 254 N.W. 915 (1934); People ex rel. Hughes v. Universal Service Association, 365 Ill. 542, 7 N.E.2d 310 (1937); Bemer v. Bemer, 152 Cal.App.2d 766, 314 P.2d 114 (1957); Wolf Corp. v. Louis, 11 Ariz.App. 352, 464 P.2d 672 (1970); Carson v. McMahan, 215 Or. 38, 332 P.2d 84 (1958); Roth v. Drainage Improvement District No. 5 of Clark County, 64 Wash.2d 586, 392 P.2d 1012 (1964); Harbison v. Shook, 41 Ill. 141 (1866). In Harbison a variance between the pleading and proof was held to have been waived by a stipulation.
I would reverse the final decree and remand the cause to the lower court for a determination of whether CDC had the right to redeem, and if so, what was the amount necessary to redeem. . .
Therefore, I respectfully dissent.